Citation Nr: 0029480	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  95-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
postoperative ulcer disease with hiatal hernia and pyloric 
outlet syndrome, vagotomy and pyloroplasty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1986 to 
February 1989.  His appeal comes before the Board of 
Veterans' Appeals (Board) from rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

This appeal was remanded by the Board in April 1997 and 
February 1999.  The RO has properly developed the claim, and 
it is again before the Board for further review.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran gastrointestinal impairment is pronounced but 
is not totally or  disabling, and he does not experience 
melena or hematemesis, marked malnutrition, anemia, or 
general debility, with serious complication as liver abscess.  

3.  The veteran's disability picture is not exceptional or 
unusual with such related factors as marked interference with 
employment or frequent hospitalizations as to render 
impractical the application of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
postoperative ulcer disease with hiatal hernia and pyloric 
outlet syndrome, vagotomy and pyloroplasty have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7305, 7306, 7308, 7323 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected 
gastrointestinal disorder has become more symptomatic, and 
that it now warrants a higher evaluation than the 60 percent 
presently assigned by the RO.  The Board is satisfied that 
the record contains all relevant evidence necessary for an 
equitable disposition of this appeal, and that no further 
assistance to the veteran is required pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's employer attached a note to the record in April 
1992 to the effect that the veteran was having difficulty 
performing his duties as a car salesman because of stomach 
pains.  Apparently, the veteran's sales numbers were lower 
than usual, which the employer attributed to stomach pain.  
The veteran was told to seek treatment, and he seemed to feel 
better because of pain medication.

According to a June 1994 letter from LaVelle A. Ellis, the 
veteran had severe abdominal pain of an unknown etiology.  
Because of the veteran's symptoms and a mildly abnormal X-
ray, Dr. Ellis was concerned that there were symptoms of a 
partially or intermittent small bowel obstruction.  Dr. Ellis 
was seeking another medical opinion, and possible surgical 
intervention.  

A May 1995 VA examination report reflects that the veteran 
complained of having abdominal pain, cramping, nightsweats, 
and diarrhea.  He stated that he had difficulty maintaining 
his weight, but he kept active and busy.  He reported that he 
ran a landscaping company and employed several people.  The 
examiner described him as an ambulatory male who was slender 
and wiry.  The veteran did not report any vomiting, 
hematemesis, or melena, but he said that there was constant 
pain in his chest.  The examiner diagnosed peptic ulcer 
disease, status post pyloroplasty, vagotomy, and revision of 
an antral wall web, and status post Billroth II.  A diagnosis 
was also rendered for hiatal hernia, status post repair with 
an upper GI series showing a small hiatal hernia.

The veteran was hospitalized from July 16, 1995 to August 3, 
1995 for peri-rectal abscess.  Other relevant treated 
diagnoses were reflux gastritis; status post pyloroplasty and 
vagotomy for pyloric stenosis and nascent fundoplication for 
gastroesophageal reflux disease; post-gastrectomy syndrome 
with some malabsorption syndrome.  An upper GI was performed 
in July 1995, and it showed a possible gastric ulcer.  An 
esophagogastro-duodenoscopy showed mild reflux gastritis.

Outpatient treatment records from August 1995 to July 1996 
collectively show that the veteran was symptomatic for this 
period of time.  He reported feeling nausea and occasional 
diarrhea in April 1996.  He slept well, but his energy was 
poor at that point.  A CT scan in May 1996 was within normal 
limits other than postsurgical changes in the mid-epigastric 
region.  A treatment record of July 1996 showed that the 
veteran again complained of abdominal pain, especially in the 
lower quadrant.  An endoscopy was performed on the veteran in 
July 1996.  It showed that the esophagus was normal, but 
surgical changes were present in the stomach.  It appeared 
that the veteran had undergone a Billroth II (hemigastrectomy 
with gastrojejuna anastomosis).  The afferent and efferent 
limbs were patent.  Retroflexed examination revealed an 
enlarged cardia consistent with a fundoplication deformity.  
The examiner stated that the findings did not explain the 
signs and symptoms.

X-rays taken in July 1996 showed that there was evidence of 
hepatomegaly, but no evidence of free air.  Surgical clips in 
the left upper quadrant were seen.  The examiner stated that 
there was no specific gas pattern or air/fluid levels, and 
hepatomegaly was present with pushing of the bowel to the 
left side.  X-rays taken later in July 1996 showed that there 
were no changes.  The examiner also indicated that there was 
no evidence of pneumoperitoneum.  His weight at that time was 
138.2 pounds.  Further treatment records show that in 
November 1996, the veteran was working as a temporary 
employee in a material maintenance department and as a 
landscaper.  The examiner diagnosed chronic abdominal pain 
syndrome.

The record reflects that the veteran was hospitalized from 
June 18, 1996 to July 2, 1996; at the time of admission, he 
was in moderately severe distress due to abdominal pain.  He 
was admitted with a diagnosis of acute pancreatitis.  The 
veteran was given intravenous fluid during his stay, and an 
ultrasound of the abdomen showed a dilated common bile duct 
about 6.6 millimeters with prominence of the pancreatic head 
and possible mild dilation of the proximal intrahepatic 
biliary tree.  The veteran experienced significant pain 
throughout his stay, although his condition on discharge was 
listed as stable.  The veteran was given no dietary 
restrictions or restrictions on physical activity.

A treatment record of May 1997 shows that the veteran's 
weight had fallen to 136 pounds.  The veteran indicated at a 
VA examination in May 1997 that he had undergone hiatal 
hernia repair during his military service, and he continued 
to have abdominal pain, cramping, nightsweats, and diarrhea.  
The veteran was 5 feet and 11 inches tall and he weighed 139 
pounds; his highest weight in the prior year was 146 pounds.  
He indicated that he ate frequently, but still had trouble 
"keeping his weight up."  The veteran reported that he kept 
active and busy.  He ran a landscaping company and he 
employed several employees.  The examiner said that the 
veteran was slender, wiry, and "slightly underweight."  The 
veteran had small sores in the corner of his mouth in the 
form of ketosis, which he stated came and went.  This problem 
was seen sometimes with chronic gastrointestinal problems.  
The veteran's abdomen was scaphoid, well muscled, and his 
liver, spleen, and kidneys were not enlarged.  The veteran 
did not have any history of bleeding.  The veteran weighed 
141.8 pounds in June 1997.

A VA modification report of May 1998 shows that the most 
appropriate diagnosis for the veteran's gastrointestinal 
disorder was (1) chronic abdominal pain of unknown etiology, 
rule out intraabdominal adhesions, (2) chronic diarrhea by 
history, probable dumping syndrome, and (3) status post 
Billroth II gastric surgery.  The examiner said that the 
current clinical evidence did not reflect a pathology of the 
jejunum colitis.  When the examiner was asked to give his 
opinion on the extent to which the veteran's gastro-
intestinal disability interfered with employment activities, 
he answered, "Due to chronic abdominal pain episodes, these 
episodes could interfere with any physical activities, 
however, cannot document objectively."  The examiner also 
stated that the evidence did not show that medication 
adequately alleviated or controlled his symptoms.

Under 38 C.F.R. § 4.110, when evaluating an ulcer, care 
should be taken that the findings adequately identify a 
particular location.  Moreover, the provisions of 38 C.F.R. 
§ 4.111 advise that there are various postgastrectomy 
symptoms which may occur following anastomotic operations of 
the stomach.  When present, those occurring during or 
immediately after eating and known as the "dumping 
syndrome" are characterized by gastrointestinal complaints 
and generalized symptoms simulating hypoglycemia; those 
occurring from one to three hours after eating usually 
present definite manifestations of hypoglycemia.  

The provisions of 38 C.F.R. § 4.112 provide that minor weight 
loss or greater losses of weight for periods of brief 
duration are not considered of importance in rating.  Rather, 
weight loss becomes of importance where there is appreciable 
loss which is sustained over a period of time.  In evaluating 
weight loss generally, consideration will be given not only 
to the standard age, height, and weight tables, but also to 
the particular individual's predominant weight pattern as 
reflected by the records.  The use of the term "inability to 
gain weight" indicates that there has been a significant 
weight loss with inability to regain it despite appropriate 
therapy.  Under 38 C.F.R. § 4.113, there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to the pyramiding.  A further 
provision mandates that certain Codes will not be combined 
with each other.  See 38 C.F.R. § 4.114.

Under Code 7305, a 60 percent evaluation is warranted for 
ulcer, duodenal:  severe; pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114, Code 7305.

Code 7306 provides a 60 percent evaluation for ulcer, 
marginal (gastrojejunal), severe; same as pronounce with less 
pronounced and less continuous symptoms with definite 
impairment in health.  A 100 percent evaluation is warranted 
for pronounced; periodic or continuous pain unrelieved by 
standard ulcer therapy with periodic vomiting, recurring 
melena or hematemesis, and weight loss.  Totally 
incapacitating.  38 C.F.R. § 4.114, DC 7306.

Under Code 7308, postgastrectomy syndromes:  severe; 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms, and weight loss 
with malnutrition and anemia.  This is the highest schedular 
rating under this code.  38 C.F.R. § 4.114, DC 7308.

Code 7323 provides a 60 percent evaluation for colitis, 
ulcerative, severe; with numerous attacks a year and 
malnutrition, the health only fair during remissions.  A 100 
percent evaluation is warranted for pronounced; resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complication as liver abscess.  38 C.F.R. § 4.114, DC 
7323.

The veteran's reported continuing abdominal pain, and the VA 
physician in May 1998 says that gastrointestinal disability 
could interfere with the veteran's physical or employment 
activities.  Manifestations include diarrhea and nightsweats.  
He experiences what is referred to as dumping syndrome.  His 
gastrointestinal impairment is unrelieved by standard ulcer 
therapy.  He is described as slender and "slightly 
underweight".  He weighs between 136 and 142 pounds and has 
difficulty gaining weight, although in 1989, when examined by 
the VA, he weighed 130.8 pounds.  The Board emphasizes that 
it has given proper probative value to the standard age, 
height, and weight tables, but 38 C.F.R. § 4.112 also directs 
the rating specialist to consider the particular individual's 
predominant weight pattern as reflected by the records.  He 
is employed and active despite his symptomatology.  He 
apparently does not experience recurrent vomiting and reports 
no melena or hematemesis. Despite his height, about 5' 11", 
and weight, neither malnutrition nor anemia is reported 
clinically.  General debility is not evident.  It is entirely 
reasonable that the veteran's body type is that of a slender 
and wiry person.  

As stated above, Code 7306 contemplates a total evaluation 
for an ulcer that is "totally incapacitating."  38 C.F.R. 
§ 4.114, DC 7306.  The clinical evidence does not show that 
the veteran is totally incapacitated by his gastrointestinal 
symptoms.  His condition is pronounced and incapacitates him 
to a significant degree.  However, the Board concludes that 
the current 60 percent rating fairly reflects the overall 
degree of impairment and that a higher evaluation of 100 
percent is not in order under the applicable Codes.

Under DC 7323, the veteran does not meet the requirements for 
a total evaluation.  The clinical record does not show that 
he has serious complications as liver abscess; in fact, there 
is no evidence that he has any liver abscess.  The veteran 
has not indicated that he has marked nutrition, and there is 
no specific finding of marked malnutrition.  

Alternatively, the veteran could receive a higher evaluation 
based on the extraschedular provision if the Board finds that 
this case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321.  In this case, the latest 
evidence of record shows that the veteran is, in fact, 
working as a landscaper, and apparently he runs his own 
business with several employees.  The veteran's employer in 
April 1992 indicated that the veteran had lost time from work 
because of stomach pains.  However, it appears that the 
veteran is employed there no longer.  The record reflects 
that the veteran still has chronic stomach pain, but it does 
not show that this case presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards.  There has been no 
further showing of marked interference with employment beyond 
the April 1992 letter.  The VA examiner in May 1998 stated 
that he could not state that chronic abdominal pain episodes 
interfered with any physical activities.  As such, there has 
been not finding that the veteran's chest pains markedly 
interfere with his ability to work.

The veteran has been hospitalized on a number of occasions.  
He complained of severe stomach pain when he was 
hospitalization beginning in June 1996, but that 
hospitalization report also shows that the admittance 
diagnosis was acute pancreatitis, which is not currently on 
appeal.  The veteran has received a total temporary rating on 
several occasions, but there is no showing that the 
extraschedular provision is applicable in the current case.  
As such, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Entitlement to an evaluation in excess of 60 percent for 
postoperative ulcer disease with hiatal hernia and pyloric 
outlet syndrome, vagotomy and pyloroplasty is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
Board of Veterans' Appeals



 
- 2 -


- 1 -


